UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K/A (Amendment No. 1) [ x ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2008 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-14731 HALLADOR PETROLEUM COMPANY COLORADO (State of incorporation) 84-1014610 (IRS Employer Identification No.) 1660 Lincoln Street, Suite 2700, Denver, Colorado (Address of principal executive offices) 80264-2701 (Zip Code) Issuer's telephone number: 303.839.5504 Fax: 303.832.3013 Securities registered pursuant to Section 12(b) of the Exchange Act:NONE Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "larger accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. oLarge accelerated filer oAccelerated filer oNon-accelerated filer (do not check if a small reporting company) xSmaller reporting company Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x The aggregate market value of the common stock held by non-affiliates on June 30, 2008, was about $3.1 million based on the closing price reported that date by the OTC Bulletin Board of $3.50 per share. As of March 24, 2009 we had 22,446,028 shares outstanding. DOCUMENTS INCORPORATED BY REFERENCE:NONE EXPLANATORY NOTE This Form10-K/A is being filed solely to amend Exhibits 31 and 32(the SOX 302 and 906certifications) of the original filing and to include a consent from our auditors. This 10-K/Adoes not amend any other information set forth in the original filing and we have not updated disclosures contained therein to reflect any events that occurred subsequent to the date of the original filing. 1 PART 1 ITEM 1. BUSINESS. General Development of Business Hallador Petroleum Company (Hallador), a Colorado corporation, was organized by our predecessor in 1949.Over 90% of our stock is closely held; see Item 12 of this Form 10-K for a listing of our major shareholders.Our stock is thinly traded on the OTC Bulletin Board. Our primary operating property is the Carlisle coal mine located in western Indiana of which we own an 80% interest.The Carlisle mine was in the development stage through January 31, 2007.Commercial coal production began February 5, 2007.We also have a 45% equity interest in Savoy Energy, L.P., an oil and gas company which has operations in Michigan. In late 2006, we concluded to deemphasize our oil and gas operations and concentrate our efforts in the coal business. In July 2007, we sold our San Juan producing oil and gas properties and in October 2008 we sold substantially all of our unproved oil and gas properties.Our remaining oil and gas properties are not significant. With that in mind, the following events have occurred during the last two years: Through a series of transactions which began in 2006 and ended in July 2008, we now own an 80% interest in Sunrise Coal, LLC (Sunrise).On July 31, 2006, we entered into a partnership with Sunrise to develop the Carlisle mine.Sunrise contributed all of their assets for a 40% interest and we agreed to a $20.5 million funding commitment (which we fulfilled during 2007) and guaranteed Sunrise's bank debt for a 60% interest.Our funding commitment was subsequently increased to $21.2 million and was fulfilled. In July 2008 we purchased an additional 20% interest in Sunrise for about $12 million and such amount was allocated to mine development costs.Through approximately 92% of the partnership's cash flow we are to receive $22.9 million (our funding commitment of $21.2 million plus $1.7 million of acquired basis attributable to the interests sold by certain Sunrise members) plus interest at 10%.Thereafter, cash flow will be distributed 80% to us and 20% to the remaining original Sunrise members. Prior to the purchase of the additional 20% interest, we consolidated 100% of the Sunrise operations with a 13% minority interest.Subsequent to the purchase, we are now using an 8% minority interest.Once we receive our $22.9 million plus interest at 10%, the minority interest will change to 20%. Carlisle Mine We sell all of our coal to producers of electric power.Currently, we have only one mine (Carlisle) and our top three customers purchased about 90% of our 2008 coal production.First commercial production began February 5, 2007 and we sold about one million tons during 2007 at an average price of $28/ton.During 2008, we sold about 1.9 million tons at an average price of about $36.39/ton. Coal production for 2009 is estimated at 3 million tons and about 3.3 million tons in each of the years 2010 and 2011.Recoverable reserves that are presently leased are about 43.5 million tons.Additional unleased reserves that could be mined in the future are about 12.5 million tons.There can be no assurance that we will be able to obtain suitable lease terms. 2 Sunrise currently employs 230 people and will increase employment to 260 as production from a new fourth unit begins in April 2009.The mine currently operates two production shifts and one maintenance shift while coal is produced 270 days of the year.The Carlisle mine is non-union. Customers and Backlog As of December31, 2008, we had a sales backlog of 15.3million tons of coal and our coal supply agreements have remaining terms up to 6 years.For 2009 we are committed to sell 2.7 million tons;for 2010 - 3 million tons; 2011 - 2.8 million tons and for 2012 and later - 6.8 million tons. These commitments represent approximately 88%, 90% and 84% of our estimated production for 2009, 2010 and 2011, respectively, and represent about 1/3 of our recoverable reserves. In 2008, 90% of our coal was sold to three electricity generating plants, all located in Indiana, which is where we have our primary customer base. We expect to continue selling a significant portion of our coal under supply agreements with terms of one year or longer. Our approach is to selectively renew, or enter into new, coal supply contracts when we can do so at prices we believe are favorable. Typically, customers enter into coal supply agreements to secure reliable sources of coal at predictable prices while we seek stable sources of revenue to support the investments required to open, expand and maintain or improve productivity at the mines needed to supply these contracts. The terms of coal supply agreements result from competitive bidding and extensive negotiations with customers. Consequently, the terms of these contracts vary significantly in many respects including price adjustment features, coal quality requirements, quantity parameters, permitted sources of supply, treatment of environmental constraints, extension options, force majeure, and termination and assignment provisions. Our contracts contain provisions to adjust the base price due to new statutes, ordinances or regulations that impact our cost of performance. Additionally, our contracts contain provisions that allow for the recovery of costs impacted by modifications or changes in the interpretation or application of existing statutes or regulations. Quality and volumes for the coal are stipulated in coal supply agreements, and in some limited instances buyers have the option to vary annual or monthly volumes if necessary. Variations to the quality and volumes of coal may lead to adjustments in the contract price.Our coal supply agreements contain provisions requiring us to deliver coal within certain ranges for specific coal characteristics such as heat content (BTU), sulfur and ash content. Suppliers The main types of goods we purchase are mining equipment and replacement parts, steel-related (including roof control) products, belting products, lubricants, fuel and tires. Although we have many long, well-established relationships with our key suppliers, we do not believe that we are dependent on any of our individual suppliers other than for purchases of certain underground mining equipment. The supplier base providing mining materials has been relatively consistent in recent years, although there has been some consolidation. Purchases of certain underground mining equipment are concentrated with one principle supplier; however, supplier competition continues to develop. 3 U.S.Coal Production The United States is the second largest coal producer in the world, exceeded only by China. Coal in the United States represents approximately 94% of the domestic fossil energy reserves with over 200billion tons of recoverable coal, according to the U.S.Geological Survey. The U.S.Department of Energy estimates that current domestic recoverable coal reserves could supply enough electricity to satisfy domestic demand for more than 200years. Coal production in the United States has increased from 434million tons in 1960 to approximately 1.2billion tons in 2008 based on information provided by the Energy Information Administration. Illinois Basin The Illinois Basin includes Illinois, Indiana and western Kentucky and is a major coal production center in the interior region of the United States. Coal from the Illinois Basin varies in heat value and predominately has a high sulfur content. Despite its high sulfur content, coal from the Illinois Basin can generally be used by electric power generation facilities that have installed pollution control devices, such as scrubbers, to reduce emissions. We anticipate that Illinois Basin coal will play an increasingly vital role in the U.S.energy markets in future periods. Safety and Environmental Regulations Our operations, like operations of other coal companies, are subject to regulation, primarily by federal and state authorities, on matters such as: air quality standards; reclamation and restoration activities involving our mining properties; mine permits and other licensing requirements; water pollution; employee health and safety; management of materials generated by mining operations; storage of petroleum products; protection of wetlands and endangered plant and wildlife protection.Many of these regulations require registration, permitting, compliance, monitoring and self-reporting and may impose civil and criminal penalties for non-compliance. Additionally, the electric generation industry is subject to extensive regulation regarding the environmental impact of its power generation activities, which could affect demand for our coal over time. The possibility exists that new legislation or regulations may be adopted or that the enforcement of existing laws could become more stringent, causing coal to become a less attractive fuel source and reducing the percentage of electricity generated from coal. Future legislation or regulation or more stringent enforcement of existing laws may have a significant impact on our mining operations or our customers’ ability to use coal. While it is not possible to accurately quantify the expenditures we incur to maintain compliance with all applicable federal and state laws, those costs have been and are expected to continue to be significant. Federal and state mining laws and regulations require us to obtain surety bonds to guarantee performance or payment of certain long-term obligations, including mine closure and reclamation costs. Reclamation Carlisle is a new mine and is operating in compliance with all local, state, and federal regulations.Since Carlisle is new, we have no old mine properties to reclaim, other than the Howesville mine, which also was a new mine and operated for only eight months before it was closed in June 2006 due to safety concerns.During 2007, we finished Phase I of the reclamation of the Howesville mine.To reach final reclamation we must raise commercial crops for a period of five years. 4 Mining Permits and Approvals Numerous governmental permits or approvals are required for mining operations. When we apply for these permits and approvals, we may be required to prepare and present data to federal, state or local authorities data pertaining to the effect or impact that any proposed production or processing of coal may have upon the environment. The authorization, permitting and implementation requirements imposed by any of these authorities may be costly and time consuming and may delay commencement or continuation of mining operations. Regulations also provide that a mining permit or modification can be delayed, refused or revoked if an officer, director or a shareholder with a 10% or greater interest in the entity is affiliated with another entity that has outstanding permit violations. Thus, past or ongoing violations of federal and state mining laws could provide a basis to revoke existing permits and to deny the issuance of additional permits. In order to obtain mining permits and approvals from state regulatory authorities, mine operators must submit a reclamation plan for restoring, upon the completion of mining operations, the mined property to its prior condition, productive use or other permitted condition. Typically, we submit the necessary permit applications several months or even years before we plan to begin mining a new area. Some of our required permits are becoming increasingly more difficult and expensive to obtain, and the application review processes are taking longer to complete and becoming increasingly subject to challenge. Under some circumstances, substantial fines and penalties, including revocation or suspension of mining permits, may be imposed under the laws described above. Monetary sanctions and, in severe circumstances, criminal sanctions may be imposed for failure to comply with these laws.Compliance with these laws has increased the cost of coal mining for domestic coal producers. Mine Health and Safety Laws Stringent safety and health standards have been imposed by federal legislation since Congress adopted the Coal Mine Health and Safety Act of 1969. The Federal Mine Safety and Health Act of 1977 significantly expanded the enforcement of safety and health standards and imposed comprehensive safety and health standards on all aspects of mining operations.
